DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, 6, 5, and 5 respectively of U.S. Patent No. 10,690,874.  Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of the current application’s claim can be found in the corresponding claim of the ‘874 Patent.  Furthermore, although Applicant has not used the identical term, the terms “a telecommunication frame” and “a telecommunication panel” can be used interchangeably.  The claim language in both claims describe the frame and panel with the same physical attributes and configurations.  
Claims 1, 2, 3, 4, 5, 6, 7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, 6, 5, and 5 respectively of U.S. Patent No. 11,262,518.  Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of the current application’s claim can be found in the corresponding claim of the ‘518 Patent.  Furthermore, although Applicant has not used the identical term, the terms “a telecommunication frame” and “a telecommunication panel” can be used interchangeably.  The claim language in both claims describe the frame and panel with the same physical attributes and configurations.  
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest a cable management assembly comprising a telecommunications frame defining a plurality of apertures and a plurality of cable management devices mounted to the telecommunications frame, the cable management devices having attachment structures corresponding to the apertures defined by the telecommunications frame for removably mounting the cable management devices to the telecommunications frame at selected locations on the telecommunications frame, wherein each cable management device defines an outer barrel disposed over an inner barrel, one of the outer barrel and the inner barrel defining discrete detents positioned along a length thereof, and the other of the outer barrel and the inner barrel defining at least one tab configured to lock into a selected one of the detents for allowing adjustment of a length of the cable management device, wherein the outer barrel and the inner barrel are rotatable relative to each other for disengaging or engaging the at least one tab from the detent for adjusting the length of the cable management device in addition to the accompanying features of the independent claim.  
More specifically, the prior art fails to disclose an outer barrel disposed over an inner barrel, where the two barrels are rotatable relative to each other for engagement and disengagement to adjust the length of the cable management device.  This “telescoping” means of adjustment in a cable management frame structure in additional to the accompany features of the independent claim has not been previously discussed or reasonably suggested before the effective filing date.  Furthermore, see Applicant’s Remarks received in Parent Application 16/324,191 (Patent No 10,690,874) on 28 January 2020, pages 6-8.  
Therefore, claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  
Reference A is the published patent of an allowed application related to this current application.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TINA M WONG/Primary Examiner, Art Unit 2874